           Case 1:19-cr-00172-TFH Document 4 Filed 05/22/19 Page 1 of 2



                              UNI'I'ED STAI'E,S DISTRICT (]OURT
                              FOR THI.], DISI'RIC'I' OF COLIJMBIA

                                       Holding a Criminal Term

                                Grand Jury Sworn in on July 9, 2018


T]NITF]D STATES OF AMERICA                           CRIMINAL NO.

                                                     MAGISTRATE NO. I9-MJ-123

ANTHONY M. REID,                                     VIOLATIONS:
                                                     18 U.S.C. $ 87s(c)
                       Defendant.                    (Interstalc Communications)
                                                     r8 U.S.C. $ 844(e)
                                                     (Willfully Making a Threat)

                                         INDICTMENT
       'fhe Grand Jury charges that

                                             COUNT ONE

       On or about May 6,2019, within the District of Columbia and elsewhere,     ANTHONY M.

REID, willfully and knowingly did transmit in interstate commerce from the State of New York,

to the District of Columbia, a communication by electronic mail to Rebecca Snyder, and the

communication contained a threat to injure Rebecca Snyder, that is, to    kill or injure her,   and a

communication by Facebook, which communication contained a threat to injure the person of

Rebecca Snyder, that is, to   kill or injure her.

       (Interstate Communications, in violation Title 18, United States Code, Section 875(c))
            Case 1:19-cr-00172-TFH Document 4 Filed 05/22/19 Page 2 of 2



                                            COUNT TWO

        On or about May 6,2019, within the District of Columbia and elsewhere,   ANTHONY M.

REID, by means and use of an instrument of interstate commerce, that is, the telephone, or other

instrument of interstate commerce, that is, electronic mail and Facebook, willfully threatened to

kill, injure, or intimidate   Rebecca Snyder.

        (Willfutly Making a Threat, in violation of Title 18, United       States Code, Section
        8aa(e))

                                                A TRUE BILL:


                                                FOREPERSON.



                k      Ll"    lD,,t6-
Attomey of the United States in
and for the District of Columbia




                                                  2
